DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 17174507 filed on 02/12/2021.
3.	Claims 1-20 are pending.  

Claims 1 and16 are independent claims. 
 
Specification

4.	The disclosure is objected to because of the following informalities: The disclosure consists of abbreviations which are not written out the first time they are used (e.g. Wi-Fi, TV, RF, IEDs).  Abbreviations must be written out the first time they are used in the disclosure, again in the abstract, and again in the claims, as the intent of their meaning is likely to be changed over time.
Appropriate correction is required. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a).  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Any amendment to the disclosure must be supported by the disclosure as originally filed. 

Claim Objections
5.	It is noted that Claim 18 recites alternative/optional use language:
Claim 18:  Line 9 references “and/or…”
Appropriate corrections are required.
Allowable Subject Matter

Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-11 wherein the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, one of a "calculating an average of the project agility and the market agility, the average is referred to as agile vorticity, calculating a sum of the project agility and the market agility, the sum is referred to as agile vorticity, calculating a product of the project agility and the market agility and the product is referred to as agile vorticity”.
Double Patenting

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
8.	Claims 1-13 and 16-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-4, 6-12, 14 and 16 of copending Application No. 10/503,499 (Patent No. 10,503,499). Although the conflicting claims are not identical, they are not patentably distinct from each other because limitations in one claim can obviously be applicable in the corresponding claim. 
The following tables show demonstrates the reason for the rejection:
17/174,507
10/503,499 (Patent No. 10,503,499)
1. A method for managing product development comprising: receiving first project requirements data comprising: requirements of a first feature of a project; 

project timeline data including a feature deadline; 








a first priority value indicating a level of priority of the first feature; 







a first time value indicating a time required for development of the first feature; 



calculating project agility by calculating a ratio of the first time value compared to an amount of time remaining until the feature deadline.








project timeline data comprising a first feature deadline and a development deadline;
customer data comprising a first feature of a project; budget data; and
project requirements data comprising:
a time value indicating a time required for development of the first feature;
requirements of the first feature;

a first priority value indicating a level of priority of the first feature;


a first cost value indicating a financial cost of developing the first feature; and

a first time value indicating a time required for development of the first feature;
recording an amount of time spent developing the project feature;

calculating, based at least in part on comparing the time value against the difference between the time required for development for the feature and the amount of time spent developing the feature, business momentum; calculating, based at least in part on the time value and the feature deadline, project agility; and calculating, based at least in part on the cost value and the budget data, market agility.


identifying whether a ratio of the first time value compared to a difference between the time required for development of the first feature and an amount of time spent developing the first feature fails to meet a predetermined threshold.

2. The method claim 1 further comprising identifying whether a ratio of time value compared to the difference between the time required for development for the feature and the amount of time spent developing the feature fails to meet a predetermined threshold.
3. The method of Claim 1, whereinthe first time value is expressed in units of ideal engineering days, each ideal engineering day equaling approximately six hours of work.

3. The method of claim 1, wherein the time value is expressed in units of ideal engineering days, each ideal engineering day equaling approximately six hours of work.
4. The method of Claim 1 further comprising, 
responsive to receiving an indication to apply a hybrid-Agile approach, implementing stage gates, each stage gate being defined as a short-term deadline that occurs prior to a development deadline.

4. The method of claim 1 further comprising, responsive to receiving an indication to apply a hybrid-Agile approach, implementing stage gates, each stage gate being defined as a short-term deadline that occurs prior to the development deadline.
5. The method of Claim 1 further comprising: 
receiving budget data;
receiving a first cost value indicating a financial cost of developing the first feature; and 




















calculating market agility by, at least in part, calculating a ratio of the first cost value compared to the budget data. 


budget data; and project requirements data comprising: requirements of the first feature;
a first priority value indicating a level of priority of the first feature; a first penalty value indicating a penalty for failing to deliver the first feature by at least one of (i) the feature deadline and (ii) the development deadline; a first cost value indicating a financial cost of developing the first feature; and
a first time value indicating a time required for development of the first feature;
calculating, project agility by calculating the ratio of the time value compared to an amount of time remaining until the feature deadline; and
calculating market agility by, at least in part, calculating the ratio of the cost value compared to the budget data.


calculating an average of the project agility and the market agility.

7. The method of claim 6 further comprising calculating an average of the project agility and the market agility.
7. The method of Claim 6, wherein 
the average is referred to as agile vorticity.

8. The method of claim 7, wherein the average is referred to as agile vorticity.
8. The method of Claim 5 further comprising 
calculating a sum of the project agility and the market agility.

9. The method of claim 6 further comprising calculating a sum of the project agility and the market agility.
9. The method of Claim 8, wherein 
the sum is referred to as agile vorticity.

10. The method of claim 9, wherein the sum is referred to as agile vorticity.
10. The method of Claim 5 further comprising 
calculating a product of the project agility and the market agility.

11. The method of claim 6 further comprising calculating a product of the project agility and the market agility.
11. The method of Claim 10, wherein 
the product is referred to as agile vorticity.

12. The method of claim 11, wherein the product is referred to as agile vorticity.
12. The method of Claim 1 further comprising:
recording an amount of time spent developing the first feature; 








calculating, based at least in part on comparing the first time value against a difference between the time required for development for the first feature and an amount of time spent developing the first feature, business momentum.




calculating, based at least in part on comparing the time value against the difference between the time required for development for the feature and the amount of time spent developing the feature, business momentum;


receiving a feature change request that includes a second feature, whereinthe second feature supplements or replaces the first feature; 
receiving second project requirement data corresponding to the feature change request, 
the second project requirement data comprising: 
requirements of the second feature; 
a second priority value indicating a level of priority of the second feature; 
a second penalty value indicating a penalty for failing to deliver the second feature by the feature deadline; and 
a second time value indicating a time required for development of the second feature; and 
calculating an updated project agility, based at least in part on the second time value and the feature deadline.

15. The method of claim 6 further comprising: receiving a feature change request that includes a second feature, wherein the second feature supplements or replaces the first feature;
receiving second project requirement data corresponding to the feature change request, the second project requirement data comprising:
requirements of the second feature;
a second priority value indicating a level of priority of the second feature;
a second penalty value indicating a penalty for failing to deliver the second feature by the feature deadline and/or development deadline;
a second cost value indicating a financial cost of developing the second feature; and
a second time value indicating a time required for development of the second feature; and
calculating an updated project agility, which relies at least in part on the second time value and the feature deadline.

16. A method for managing product development comprising:  receiving development data comprising: 


customer data including requirements a first feature of a project; 






customer data comprising a first feature of a project; 



requirements of the first feature;
a first priority value indicating a level of priority of the first feature;
a first penalty value indicating a penalty for failing to deliver the first feature by the feature deadline and/or development deadline;
a first cost value indicating a financial cost of developing the first feature; and
a first time value indicating a time required for development of the first feature;
recording an amount of time spent developing the project feature;
calculating, based at least in part on comparing the time value against the difference between the time required for development for the feature and the amount of time spent developing the feature, business momentum; calculating, based at least in part on the time value and the feature deadline, project agility; and calculating, based at least in part on the cost value and the budget data, market agility.


receiving first project requirements data comprising: receiving project timeline data including a feature deadline; and 
receiving a first time value indicating a time required for development of the first feature; 
receiving a first priority value indicating a level of priority of the first feature; and 
receiving a first penalty value indicating a penalty for failing to deliver the first feature by at least one of (i) the feature deadline and (ii) the development deadline; 
calculating project agility by calculating a ratio of the first time value compared to an amount of time remaining until the feature deadline.

16. A method for managing product development comprising:
receiving development data comprising:
project timeline data comprising a first feature deadline and a development deadline;
customer data comprising a first feature of a project; budget data; and
project requirements data comprising:
a time value indicating a time required for development of the first feature;
requirements of the first feature;
a first priority value indicating a level of priority of the first feature; a first penalty value indicating a penalty for failing to deliver the first feature by the feature deadline and/or development deadline; a first cost value indicating a financial cost of developing 
calculating, based at least in part on comparing the time value against the difference between the time required for development for the feature and the amount of time spent developing the feature, business momentum;


receiving a feature change request that includes a second feature, whereinthe second feature supplements or replaces the first feature;
receiving second project requirement data corresponding to the feature change request, the second project requirement data comprising: 
requirements of the second feature; 
a second priority value indicating a level of priority of the second feature; 
a second penalty value indicating a penalty for failing to deliver the second feature by the feature deadline and/or development deadline;
a second cost value indicating a financial cost of developing the second feature; and 
a second time value indicating a time required for development of the second feature; and 
calculating an updated project agility, which relies at least in part on the second time value and the feature deadline.

17. The method of claim 16 further comprising:
receiving a feature change request comprising a second feature, wherein the second feature supplements or replaces the first feature;
receiving second project requirement data corresponding to the feature change request, the second project requirement data comprising:
requirements of the second feature;
a second priority value indicating a level of priority of the second feature;
a second penalty value indicating a penalty for failing to deliver the second feature by the feature deadline and/or development deadline;
a second cost value indicating a financial cost of developing the second feature; and
a second time value indicating a time required for development of the second feature; and
calculating, based at least in part on the second time value and the feature deadline, an updated project agility.

19. The method of Claim 16 further comprising, upon receiving an indication to apply a hybrid- Agile approach, implementing stage gates, the stage gates being defined as short-term deadlines that all occur prior to the development deadline.

4. The method of claim 1 further comprising, responsive to receiving an indication to apply a hybrid-Agile approach, implementing stage gates, each stage gate being defined as a short-term deadline that occurs prior to the development deadline.


Claim Rejections – 35 USC § 101



Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

10.	Claims 1-5 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 and 16 recites calculating project agility. The limitation of calculating project agility, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer” language, “calculating” in the context of this claim encompasses the user mentally calculating project agility. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as mathematical formula but for the recitation of generic computer components, then it falls within the “Mathematical concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of – using a processor to perform the receiving steps. The processor these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving first project requirements and receiving development data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application 
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receiving steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 2-5, 12-15 and 17-23 do not remedy the deficiencies of claims 1 and 16 and are also rejected as non-statutory.
Claim Rejections - 35 USC § 103

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1, 2, 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ponce de Leon, U.S. Patent No. 8,249,906 (hereinafter Ponce) in view of Oikawa et al., US 2006/0112371 (hereinafter Oikawa) in view of Swaminathan et al., US 2010/0058284 (hereinafter Swaminathan).
In regards to claim 16, the rejections below are incorporated, respectively.
   In regards to claim 1
A method for managing product development comprising (column 2, lines 9-11, see a primary object and feature of the present invention is to provide a system for simplifying and improving the efficiency of project planning and scheduling). 
receiving first project requirements data comprising (column 26, lines 36-41, see Preferably, in Project Planning Process 107, Project Planner 102 iteratively completes a variety of steps to plan and schedule Project Plan 111. Simultaneously, as changes and additions are made to Project Plan 111, Computer 105 completes a variety of calculations as using Project Planning System 109) and (column 14, lines 23-36, see in accordance with another preferred embodiment hereof, this invention provides a method, relating to providing interactive program services relating to project planning and scheduling, comprising the steps of: providing at least one computational device structured and arranged to comprise at least one manipulable graphical user interface and to calculate and display for interface data relating to a plurality of activities, critical path information and float information relating to such plurality of activities relating to at least one project plan… offering such at least one computational device to non-traditional customers for use in project planning by naive user).
requirements of a first feature of a project column 37, lines 30-31, see provided time-cost data is similarly associated with project tasks/activities).
project timeline data including a feature deadline (column 2, lines 21-26, see It is a further object and feature of the present invention to provide such a system that permits project activities, their interconnecting relationships as depicted by logic 
a first priority value indicating a level of priority of the first feature (column 37, lines 38-45, see system 100 greatly assists Project Planner 102 in selecting the order in which activities should be revised to optimize the project. Again, Interactive Graphics-Based Planning System 100 allows the evolving plan to be accelerated or relaxed, to adhere to deadlines (or to improve project pace) at the same time activities are positioned and interconnected on Time-Scaled Calendar 200) and Interactive Graphics-Based Planning System 100 is preferably structured and arranged such that resources can be displayed and leveled at the same time activities are positioned and interconnected on Time-Scaled Calendar 200).
a first time value indicating a time required for development of the first feature column 37, lines 30-31, see provided time-cost data is similarly associated with project tasks/activities) and (column 4, lines 16-17, see  RegularActv class defines any project tasks that consume resources and/or time).
Ponce doesn’t explicitly teach:
a first penalty value indicating a penalty for failing to deliver the first feature by the feature deadline.

Ponce and Oikawa are analogous art because they are from the same field of endeavor, project management.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Ponce and Oikawa before him or her, to modify the system of Ponce to include the teachings of Oikawa, as a method for estimation of project schedules, and accordingly it would enhance the system of Ponce, which is focused on a graphics-based planning system, because that would provide Ponce with the ability to assign penalties as suggested by Oikawa (p. 3, [0029], p. 4, [0044]).      
Ponce and Oikawa, in particular Ponce doesn’t explicitly teach:
calculating project agility by calculating a ratio of the first time value compared to an amount of time remaining until the feature deadline.

Ponce, Oikawa and Swaminathan are analogous art because they are from the same field of endeavor, project management.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Ponce, Oikawa and Swaminathan before him or her, to modify the system of Ponce and Oikawa in particular Ponce, to include the teachings of Swaminathan, as a system to determine reuse factor, and accordingly it would enhance the system of Ponce, which is focused on a graphics-based planning system, because that would provide Ponce with the ability to determine the saved-effort as suggested by Swaminathan (p. 1, [0015], p. 4, [0050]).

   In regards to claim 2, Ponce and Oikawa, in particular Ponce doesn’t explicitly teach:
identifying whether a ratio of the first time value compared to a difference between the time required for development of the first feature and an amount of time spent developing the first feature fails to meet a predetermined threshold.

Ponce, Oikawa and Swaminathan are analogous art because they are from the same field of endeavor, project management.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Ponce, Oikawa and Swaminathan before him or her, to modify the system of Ponce and Oikawa in particular Ponce, to include the teachings of Swaminathan, as a system to determine reuse factor, and accordingly it would enhance the system of Ponce, which is focused on a graphics-based planning system, because that would provide Ponce with the ability to determine the saved-effort as suggested by Swaminathan (p. 1, [0015], p. 4, [0050]).

   In regards to claim 4, Ponce teaches:
responsive to receiving an indication to apply a hybrid-Agile approach, implementing stage gates, each stage gate being defined as a short-term deadline that occurs prior to a development deadline (column 26, lines 36-41Preferably, Project Planner 102 may 

   In regards to claim 5, Ponce teaches:
receiving budget data; receiving a first cost value indicating a financial cost of developing the first feature (column 37, lines 30-31, see provided time-cost data is similarly associated with project tasks/activities). 
Ponce and Oikawa, in particular Ponce doesn’t explicitly teach:
calculating market agility by, at least in part, calculating a ratio of the first cost value compared to the budget data. 
However, Swaminathan teaches such use: (p. 1, [0015], see the plurality of resources and predetermined saved-effort associated with the plurality of resources is stored and maintained as data in the repository. The predetermined saved-effort for a resource represents the amount of effort that may be saved by the use of the resource in a project. The predetermined saved-effort may be represented in terms of the time saved, effort saved, cost saved, and so forth).
Ponce, Oikawa and Swaminathan are analogous art because they are from the same field of endeavor, project management.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Ponce, Oikawa and Swaminathan before him or her, to modify the system of Ponce and Oikawa in particular Ponce, to include the teachings of Swaminathan, as a system to determine reuse factor, and accordingly it would enhance the system of Ponce, which is focused on a graphics-

   In regards to claim 12, Ponce and Oikawa, in particular Ponce doesn’t explicitly teach:
recording an amount of time spent developing the first feature; calculating, based at least in part on comparing the first time value against a difference between the time required for development for the first feature and an amount of time spent developing the first feature, business momentum.
However, Swaminathan teaches such use: (p. 1, [0003], see these techniques quantify the effort saved by the reuse of resources on the basis of the total number of hours that are saved by the reuse of these resources in a particular project. Some of these techniques quantify the effort saved by the reuse of resources on the basis of the amount of effort saved by using the corresponding resources) and (p. 3, [0036], see at 208, the reuse factor is normalized on the basis of an estimated effort distribution for each of the one or more stages.  The estimated effort distribution for each stage represents a ratio of the effort required for the stage to the total effort required for the project.  For example, if the stages in the project are analysis, design, build, testing, project management, training and other activities, and the effort required to execute each stage is 10, 15, 40, 17, 10, 3, and 5, respectively, then the estimated effort distribution is 0.10, 0.15, 0.40, 0.17, 0.10, 0.03, and 0.05 for the corresponding stages).
Ponce, Oikawa and Swaminathan are analogous art because they are from the same field of endeavor, project management.


   In regards to claim 13, Ponce teaches:
receiving a feature change request that includes a second feature, wherein the second feature supplements or replaces the first feature; receiving second project requirement data corresponding to the feature change request, the second project requirement data comprising: requirements of the second feature; a second priority value indicating a level of priority of the second feature; a second penalty value indicating a penalty for failing to deliver the second feature by the feature deadline; and a second time value indicating a time required for development of the second feature; and  (column 37, lines 37-63, see interactive Graphics-Based Planning System 100 greatly assists Project Planner 102 in selecting the order in which activities should be revised to optimize the project… re-positioning, by such at least one project planner using such at least one computational device, such at least one symbol representing each such activity of such at least two activities of such plurality of activities on such at least one time-scaled calendar on such at least one graphical user 
Ponce and Oikawa, in particular Ponce doesn’t explicitly teach:
calculating an updated project agility, based at least in part on the second time value and the feature deadline
However, Swaminathan teaches such use: (p. 3, [0036], see at 208, the reuse factor is normalized on the basis of an estimated effort distribution for each of the one or more stages.  The estimated effort distribution for each stage represents a ratio of the effort required for the stage to the total effort required for the project.  For example, if the stages in the project are analysis, design, build, testing, project management, training and other activities, and the effort required to execute each stage is 10, 15, 40, 17, 10, 3, and 5, respectively, then the estimated effort distribution is 0.10, 0.15, 0.40, 0.17, 0.10, 0.03, and 0.05 for the corresponding stages).
Ponce, Oikawa and Swaminathan are analogous art because they are from the same field of endeavor, project management.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Ponce, Oikawa and Swaminathan before him or her, to modify the system of Ponce and Oikawa in particular Ponce, to include the teachings of Swaminathan, as a system to determine reuse factor, and accordingly it would enhance the system of Ponce, which is focused on a graphics-based planning system, because that would provide Ponce with the ability to determine the saved-effort as suggested by Swaminathan (p. 1, [0015], p. 4, [0050]).

13.	Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ponce in view of Oikawa in view of Swaminathan in view of Burgess, US 2001/0051890.
In regards to claim 1, the rejections below are incorporated, respectively.
   In regards to claim 3, Ponce, Oikawa and Swaminathan in particular Ponce doesn’t explicitly teach:
the first time value is expressed in units of ideal engineering days, each ideal engineering day equaling approximately six hours of work.
However, Burgess teaches such use: (p. 1, [0008], see a considerable amount of technical support resources are required to install, manage, and maintain SAP Basis.  Research indicates that installing, managing, and maintaining basis requires twenty percent of the total technical resources required during the typical SAP lifecycle, including implementation and production system support… Roughly 500 Basis tasks must be performed over the project lifecycle from implementation to "steady state" support.  These tasks can be separated into skill levels) and (p. 2, [0103], see the total time to perform such a process is typically around five to six man hours and is performed three times per week during build and about once every two weeks during production). 
Ponce, Oikawa, Swaminathan and Burgess are analogous art because they are from the same field of endeavor, project management.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teaching of Ponce, Oikawa, Swaminathan and Burgess before him or her, to modify the system of Ponce, Oikawa and Swaminathan, .

14.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ponce in view of Oikawa in view of Swaminathan in view of Lev et al., US 2002/0144,212 (hereinafter Lev).
In regards to claim 1, the rejections below are incorporated, respectively.
   In regards to claim 14, Ponce and Oikawa, in particular Ponce doesn’t explicitly teach:
calculating project agility for the combination.
However, Swaminathan teaches such use: (p. 3, [0036], see at 208, the reuse factor is normalized on the basis of an estimated effort distribution for each of the one or more stages.  The estimated effort distribution for each stage represents a ratio of the effort required for the stage to the total effort required for the project.  For example, if the stages in the project are analysis, design, build, testing, project management, training and other activities, and the effort required to execute each stage is 10, 15, 40, 17, 10, 3, and 5, respectively, then the estimated effort distribution is 0.10, 0.15, 0.40, 0.17, 0.10, 0.03, and 0.05 for the corresponding stages).
Ponce, Oikawa and Swaminathan are analogous art because they are from the same field of endeavor, project management.

Ponce, Oikawa and Swaminathan, in particular Ponce doesn’t explicitly teach:
receiving an indication of a request to manage development of a combination of software, firmware, and hardware; and tracking development of the combination.
However, Lev teaches such use: (Fig. 2, Application selection, 208 system simulation tool, 210 chip design flows, 212 application development), (Fig. 3D, Application development, development board, Integrated circuit, Application No. 1, Application No. 2, compilers, hardware) and (p. 1,[ 0007], see second, in the software development phase, the designer makes hardware/firmware/driver determinations for the system.  Many different methodologies are now employed.  Often, the chip design engineer needs actual hardware to do software development.  If this is the case, they must decide whether to purchase standard boards or wait until their chip is actually manufactured before starting software design.  In many cases, design engineers desire to start software development simultaneously with hardware development.  Conventional tools exist that model hardware behavior in order to enable early software design.  Many of these are part of an integrated software development environment (IDE) that offers project management, compilation control and debug functionality) (emphasis added).  

Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Ponce, Oikawa, Swaminathan and Lev before him or her, to modify the system of Ponce, Swaminathan and Oikawa in particular Ponce, to include the teachings of Lev, as a web-based program for circuit design, and accordingly it would enhance the system of Ponce, which is focused on a graphics-based planning system, because that would provide Ponce with the ability to develop software, hardware and firmware as suggested by Lev ((p. 1, [ 0007], p. 7,[0099]).      

   In regards to claim 15, Ponce and Oikawa, in particular Ponce doesn’t explicitly teach:
calculating project agility for the software; calculating project agility for the firmware; and calculating project agility for the hardware.
However, Swaminathan teaches such use: (p. 3, [0036], see at 208, the reuse factor is normalized on the basis of an estimated effort distribution for each of the one or more stages.  The estimated effort distribution for each stage represents a ratio of the effort required for the stage to the total effort required for the project.  For example, if the stages in the project are analysis, design, build, testing, project management, training and other activities, and the effort required to execute each stage is 10, 15, 40, 17, 10, 3, and 5, respectively, then the estimated effort distribution is 0.10, 0.15, 0.40, 0.17, 0.10, 0.03, and 0.05 for the corresponding stages).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Ponce, Oikawa and Swaminathan before him or her, to modify the system of Ponce and Oikawa in particular Ponce, to include the teachings of Swaminathan, as a system to determine reuse factor, and accordingly it would enhance the system of Ponce, which is focused on a graphics-based planning system, because that would provide Ponce with the ability to determine the saved-effort as suggested by Swaminathan (p. 1, [0015], p. 4, [0050]).
Ponce, Oikawa and Swaminathan, in particular Ponce doesn’t explicitly teach:
•	tracking development of the software; tracking development of the firmware; tracking development of the hardware.
However, Lev teaches such use: (Fig. 2, Application selection, 208 system simulation tool, 210 chip design flows, 212 application development), (Fig. 3D, Application development, development board, Integrated circuit, Application No. 1, Application No. 2, compilers, hardware) and (p. 1,[ 0007], see second, in the software development phase, the designer makes hardware/firmware/driver determinations for the system.  Many different methodologies are now employed.  Often, the chip design engineer needs actual hardware to do software development.  If this is the case, they must decide whether to purchase standard boards or wait until their chip is actually manufactured before starting software design.  In many cases, design engineers desire to start software development simultaneously with hardware development.  Conventional tools exist that model hardware behavior in order to enable early software design.  Many of these are part of an that offers project management, compilation control and debug functionality) (emphasis added).  
Ponce, Oikawa, Swaminathan and Lev are analogous art because they are from the same field of endeavor, project management.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Ponce, Oikawa, Swaminathan and Lev before him or her, to modify the system of Ponce, Swaminathan and Oikawa in particular Ponce, to include the teachings of Lev, as a web-based program for circuit design, and accordingly it would enhance the system of Ponce, which is focused on a graphics-based planning system, because that would provide Ponce with the ability to develop software, hardware and firmware as suggested by Lev ((p. 1, [ 0007], p. 7,[0099]).      

15.	Claims 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ponce in view of Swaminathan et al., US 2010/0058284 (hereinafter Swaminathan).
   In regards to claim 16, Ponce teaches:
A method for managing product development comprising (column 2, lines 9-11, see a primary object and feature of the present invention is to provide a system for simplifying and improving the efficiency of project planning and scheduling). 
receiving development data comprising: (column 26, lines 36-41, see preferably, in Project Planning Process 107, Project Planner 102 iteratively completes a variety of steps to plan and schedule Project Plan 111. Simultaneously, as 
customer data including requirements a first feature of a project (column 37, lines 30-31, see provided time-cost data is similarly associated with project tasks/activities).  
project timeline data including a development deadline (column 2, lines 21-26, see It is a further object and feature of the present invention to provide such a system that permits project activities, their interconnecting relationships as depicted by logic ties (relationship links) and interim and final milestone deadlines to be defined and scheduled simultaneously on a calendar-based timeline) and (column 28, lines 27-30, see preferably, Project Planner 102 may also establish Link 203 relationship ties between one or more Activities 201 and between one or more Activities 201 and Milestone Deadline 213). 
budget data; and a first cost value indicating a financial cost of developing the first feature (column 37, lines 30-31, see provided time-cost data is similarly associated with project tasks/activities). 
Ponce doesn’t explicitly teach:
calculating market agility by, at least in part, calculating a ratio of the first cost value compared to the budget data.
However, Swaminathan teaches such use: (p. 1, [0015], see the plurality of resources and predetermined saved-effort associated with the plurality of resources is stored and maintained as data in the repository. The predetermined saved-effort for a resource represents the amount of effort that may be saved by the use of the resource in a project. The predetermined saved-effort may be represented in terms of the time saved, effort saved, cost saved, and so forth).
Ponce and Swaminathan are analogous art because they are from the same field of endeavor, project management.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Ponce and Swaminathan before him or her, to modify the system of Ponce to include the teachings of Swaminathan, as a system to determine reuse factor, and accordingly it would enhance the system of Ponce, which is focused on a graphics-based planning system, because that would provide Ponce with the ability to determine the saved-effort as suggested by Swaminathan (p. 1, [0015], p. 4, [0050]).

   In regards to claim 19, Ponce teaches:


   In regards to claim 20, Ponce teaches:
projects requirements for a first short-term deadline are completed before beginning project requirements for a second short-term deadline (column 26, lines 36-41Preferably, Project Planner 102 may also establish Link 203 relationship ties between one or more Activities 201 and between one or more Activities 201 and Milestone Deadline 213).

16.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ponce in view of Swaminathan in view of Oikawa. 
   In regards to claim 17, Ponce teaches:
receiving first project requirements data comprising: receiving project timeline data including a feature deadline (column 2, lines 21-26, see It is a further object and feature of the present invention to provide such a system that permits project activities, their interconnecting relationships as depicted by logic ties (relationship links) and interim and final milestone deadlines to be defined and scheduled simultaneously on a calendar-based timeline) and (column 28, lines 27-30, see preferably, Project Planner 102 may also establish Link 203 relationship ties 
receiving a first time value indicating a time required for development of the first feature column 37, lines 30-31, see provided time-cost data is similarly associated with project tasks/activities) and (column 4, lines 16-17, see  RegularActv class defines any project tasks that consume resources and/or time).
receiving a first priority value indicating a level of priority of the first feature (column 37, lines 38-45, see system 100 greatly assists Project Planner 102 in selecting the order in which activities should be revised to optimize the project. Again, Interactive Graphics-Based Planning System 100 allows the evolving plan to be accelerated or relaxed, to adhere to deadlines (or to improve project pace) at the same time activities are positioned and interconnected on Time-Scaled Calendar 200) and Interactive Graphics-Based Planning System 100 is preferably structured and arranged such that resources can be displayed and leveled at the same time activities are positioned and interconnected on Time-Scaled Calendar 200). 
Ponce and Swaminathan, in particular Ponce doesn’t explicitly teach:
receiving a first penalty value indicating a penalty for failing to deliver the first feature by at least one of (i) the feature deadline and (ii) the development deadline.
However, Oikawa teaches such use: (p. 3, [0029], see it should further be understood that the penalty logic algorithm shown in FIG. 2 is provided merely as an example, as 
Ponce, Swaminathan and Oikawa are analogous art because they are from the same field of endeavor, project management.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Ponce, Swaminathan and Oikawa before him or her, to modify the system of Ponce  and Swaminathan, in particular Ponce to include the teachings of Oikawa, as a method for estimation of project schedules, and accordingly it would enhance the system of Ponce, which is focused on a graphics-based planning system, because that would provide Ponce with the ability to assign penalties as suggested by Oikawa (p. 3, [0029], p. 4, [0044]).      
Ponce doesn’t explicitly teach:
calculating project agility by calculating a ratio of the first time value compared to an amount of time remaining until the feature deadline.
However, Swaminathan teaches such use: (p. 3, [0036], see at 208, the reuse factor is normalized on the basis of an estimated effort distribution for each of the one or more 
Ponce and Swaminathan are analogous art because they are from the same field of endeavor, project management.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Ponce and Swaminathan before him or her, to modify the system of Ponce to include the teachings of Swaminathan, as a system to determine reuse factor, and accordingly it would enhance the system of Ponce, which is focused on a graphics-based planning system, because that would provide Ponce with the ability to determine the saved-effort as suggested by Swaminathan (p. 1, [0015], p. 4, [0050]).

   In regards to claim 18, Ponce teaches:
receiving a feature change request that includes a second feature, wherein the second feature supplements or replaces the first feature; receiving second project requirement data corresponding to the feature change request, the second project requirement data comprising: requirements of the second feature; a second priority value indicating a level of priority of the second feature; a second penalty value indicating a penalty for failing to deliver the 
Ponce doesn’t explicitly teach:
calculating an updated project agility, which relies at least in part on the second time value and the feature deadline.
However, Swaminathan teaches such use: (p. 3, [0036], see at 208, the reuse factor is normalized on the basis of an estimated effort distribution for each of the one or more stages.  The estimated effort distribution for each stage represents a ratio of the effort required for the stage to the total effort required for the project.  For example, if the stages in the project are analysis, design, build, testing, project management, training and other activities, and the effort required to execute each stage is 10, 15, 40, 17, 10, 3, and 5, respectively, then the estimated effort distribution is 0.10, 0.15, 0.40, 0.17, 0.10, 0.03, and 0.05 for the corresponding stages).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Ponce and Swaminathan before him or her, to modify the system of Ponce to include the teachings of Swaminathan, as a system to determine reuse factor, and accordingly it would enhance the system of Ponce, which is focused on a graphics-based planning system, because that would provide Ponce with the ability to determine the saved-effort as suggested by Swaminathan (p. 1, [0015], p. 4, [0050]).
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

William et al., 	7747572 		Supply chain process development
Greef et al., 		20130185178  	Source document framework

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193